Citation Nr: 1402597	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-05 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability. 

2.  Entitlement to service connection for a left ear hearing loss disability. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for an undiagnosed illness (manifested by fatigue and multiple joint pains).

5.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to August 1994. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Seattle, Washington Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2010, a Travel Board hearing was held before the undersigned Acting Veterans Law Judge (AVLJ).  A transcript of the hearing is associated with the claims file. 

In February 2011, the Board remanded the Veteran's claims.  The Appeals Management Center (AMC) continued the previous denial of the bilateral hearing loss disability, tinnitus, and undiagnosed illness claims in a September 2012 supplemental statement of the case (SSOC).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

Additionally, in a May 2012 rating decision, the AMC granted the Veteran's claim of entitlement to service connection for PTSD.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
The matters of service connection for (1) gastrointestinal disorder (to include as due to undiagnosed illnesses), (2) muscle pain, (3) concentration difficulties, (4) sleep disturbances, and (5) respiratory issues (all to include as due to undiagnosed illnesses) have been raised by the record August 2010 correspondence and hearing testimony), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and probative evidence does not support a finding that the Veteran has a current right ear hearing loss disability for VA compensation and pension purposes.

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's current left ear hearing loss disability and his military service.

3.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's current tinnitus and his military service.

4.  The competent and probative evidence of record indicates the Veteran's fatigue and joint pain are due to diagnosable disorders and as such, are not due to an undiagnosed illness or a medically unexplained chronic multi-symptom illness.

5.  The competent and probative evidence of record does not support a finding that a relationship exists between the Veteran's current disabilities manifested by fatigue and joint pain and his military service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

2.  A left ear hearing loss disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2013).

3.  Tinnitus was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  Fatigue and joint pain were not incurred in or aggravated by active service and are not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right ear hearing loss disability, a left ear hearing loss disability, tinnitus, and an undiagnosed illness manifested by fatigue and joint pain.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.


Stegall concerns

As alluded to above, in February 2011, the Board remanded these claims and ordered either the AOJ or the AMC to obtain outstanding VA treatment records and provide the Veteran with VA examinations for his claimed bilateral hearing loss disability and tinnitus as well as his undiagnosed illness manifested by fatigue and joint pain.   The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, outstanding VA treatment records have been obtained and associated with the Veteran's claims folder.  Furthermore, the Veteran was provided a VA audiological examination in March 2011 as well as a VA examination for his claimed undiagnosed illness manifested by fatigue and joint pain in March 2011.  The Veteran's claims were readjudicated via the September 2012 SSOC.  

Accordingly, the Board's remand instructions have been complied with regarding the Veteran's bilateral hearing loss disability, tinnitus, and undiagnosed illness claims.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in November 2005, and notice with respect to the disability rating and effective-date elements of the claim, by a letter mailed in March 2006.  Both of these letters were provided to the Veteran prior to the initial adjudication of his claims.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, and VA treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned AVLJ during which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2013) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the AVLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's hearing loss, tinnitus, and undiagnosed illness manifested by fatigue and joint pain and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence pertaining to a nexus between the Veteran's current disabilities and his military service as well as whether the Veteran's fatigue and joint pain are due to an undiagnosed illness.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the rating criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R.     § 3.103(c)(2).

The Veteran was afforded VA audiological examinations in January 2006 and March 2011 as well as an examination for his undiagnosed illness manifested by fatigue and joint pain in March 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, reviewed his claims folder, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in August 2010.

Accordingly, the Board will proceed to a decision as to the issues of entitlement to service connection for a right ear hearing loss disability, a left ear hearing loss disability, tinnitus, and an undiagnosed illness manifested by fatigue and joint pain.

Service connection for a right ear hearing loss disability

The Veteran contends that he has a right ear hearing loss disability due to his military service, to include noise exposure from firing artillery and rockets.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For certain chronic disorders, including sensorineural hearing loss disability, service connection may be presumed to have been incurred in service if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§  1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).

Service connection for impaired hearing shall only be established when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels), over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385 (2013).  For the purposes of applying the law administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The only competent medical evidence of record documenting audiographical findings as to the Veteran's claimed current right ear hearing loss disability claim are VA audiological examinations dated January 2006 and March 2011.  

Specifically, the January 2006 VA examination report indicates puretone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25

Speech discrimination score at that time was 100 percent in the right ear.  The VA examiner reported normal hearing sensitivity through 4000 Hz sloping to mild sensorineural hearing loss (6000 Hz) to normal hearing in the right ear.  Speech recognition abilities were "excellent" and tympanometry indicated normal middle ear mobility and pressure.  The examiner declined to diagnose the Veteran with a right ear hearing loss disability.    

The March 2011 VA examination report indicates puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35

Speech discrimination score at that time was 100 percent in the right ear.  The VA examiner reported normal hearing sensitivity sloping to a mild sensorineural hearing loss in the right ear.  The examiner declined to diagnose the Veteran with a right ear hearing loss disability.    

The January 2006 and March 2011 VA examinations were based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").

As discussed above, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2013).  The competent medical evidence of record, to include the January 2006 and March 2011 VA examination reports, therefore do not demonstrate that these criteria have been met with respect to the Veteran's claimed right ear hearing loss disability.  The January 2006 and March 2011 VA examination reports do not include threshold findings (from 500-4000 Hertz) exceeding 40 dB in the right ear and the Veteran's puretone thresholds did not average 26 dB or more over any three frequencies (from 500-4000 Hertz).  Likewise, the speech recognition score was not less than 94 percent.  There is no medical evidence to the contrary which establishes the criteria necessary for a finding of a right ear hearing loss disability for VA rating purposes.  Based on these findings, the Board concludes that the medical evidence of record does not demonstrate that the Veteran has a current right ear hearing loss disability for VA rating purposes. 

The Board recognizes that the Veteran has complained of hearing loss in his right ear.  Furthermore, his audiometric findings suggest that he has some hearing impairment in his right ear; however, the level of his right ear hearing impairment does not satisfy the regulation criteria for establishing a hearing loss disability for VA purposes.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, although entirely competent to report his symptoms both current and past (including hearing loss), as a lay person is not competent to associate any of his claimed symptoms to a right ear hearing loss disability.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to a diagnosis of a right ear hearing loss disability to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a current right ear hearing loss disability.

The Veteran has been accorded ample opportunity to present competent evidence in support of his claim of a right ear hearing loss disability.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Because the competent evidence of record does not substantiate a current right ear hearing loss disability, service connection is not warranted on that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection cannot be granted if the claimed disability does not exist).

In conclusion, for the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a right ear hearing loss disability.  The benefit sought on appeal is accordingly denied.  


Left ear hearing loss disability and tinnitus

Because the outcome as to both issues involves the application of virtually similar law to identical facts, the Board will address the two issues together.

The Veteran contends that he has a left ear hearing loss disability and tinnitus due to his military service, to include noise exposure from firing artillery and rockets.

The law and regulations generally pertaining to service connection for hearing loss disability claims have been set forth above and will not be repeated.

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

The Board initially notes that the record does not reflect medical evidence showing any manifestations of a left ear hearing loss disability during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of a left ear hearing loss disability until November 2005 (more than 10 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The Board will therefore consider the Veteran's claim on a direct basis. 

As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with a left ear hearing loss disability and tinnitus, as is evidenced by the report of the March 2011 VA audiological examination.  Puretone threshold during the March 2011 examination was 35 dB at 2000 Hz, 50 dB at 3000 Hz, and 55 dB at 4000 Hz.  Accordingly, the Veteran met the regulation criteria for a left ear hearing disability under 38 C.F.R. § 3.385.  Hickson element (1) is, therefore, satisfied as to both claims.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Board will address disease and injury separately.

Concerning in-service disease, a review of the Veteran's service treatment records reveals no evidence of a left ear hearing loss disability or tinnitus.  However, the Board notes that the Veteran reported hearing loss due to firing artillery on separation from service in March 1994.

Pure tone thresholds, in decibels, were as follows for the August 1990 entrance audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
30
5
5
5
10

Pure tone thresholds, in decibels, were as follows for a November 1991 audiological examination:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
5
5

Pure tone thresholds, in decibels, were as follows for the March 1994 separation audiological examination:





HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
5
15

With respect to in-service injury, the Veteran maintains that he developed a left ear hearing loss disability and tinnitus due to noise exposure in service from firing artillery and rockets.  The Veteran served on active duty from August 1990 to August 1994.  His DD Form 214 reflects that his military occupational specialty was a cannon crewmember.  As indicated above, his service treatment records are negative for any diagnosis of a left ear hearing loss disability or tinnitus.  Nonetheless, pursuant to the provisions of 38 U.S.C.A. § 1154(a), the Board finds that the circumstances of the Veteran's service, including military training as a cannon crewmember, would be consistent with exposure to loud noise in service.  This is sufficient to satisfy Hickson element (2), in-service injury.

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's left ear hearing loss disability and tinnitus are related to his military service.

Specifically, the Veteran was afforded a VA audiological examination in March 2011.  In addition to the results of a current audiological examination, the VA examiner considered the Veteran's history of military noise exposure from firing artillery and rockets.  Despite the Veteran's in-service noise exposure, the audiologist concluded that the Veteran's left ear hearing loss disability is less likely as not related to his military service.  The examiner's rationale for his conclusion was based on review of the Veteran's service treatment records which showed hearing within normal limits between 500 Hz and 4000 Hz.  He further reported that there were not any significant threshold shifts beyond normal variability during service.  Although the examiner noted that Veteran's current hearing loss is in a pattern consistent with a history of noise exposure, there was also a history of postservice noise exposure.  The examiner also noted review of a study by the Institute of Medicine which concluded that there is no scientific basis for normal hearing at discharge and delayed or late onset of noise-induced hearing loss being causally attributable to military noise exposure several years later.  With regard to the Veteran's tinnitus, the examiner concluded in an addendum dated June 2012 that the Veteran's tinnitus is not related to his military service.  On the contrary, the examiner opined that it is at least as likely as not that the Veteran's tinnitus is related to his hearing loss.  He further noted that there was no evidence of cochlear damage during service and there was no complaint of tinnitus contemporary with military service.  Moreover, there was no precursor condition (i.e. significant threshold shift) to suggest tinnitus is secondary to military noise exposure.         

The March 2011 VA audiological examination report with addendum was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the March 2011 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of a left ear hearing loss disability or tinnitus for several years after service and his service records which do not appear to show any threshold shifting between the time that the Veteran entered active duty and the time he was separated from active duty.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of military noise exposure, and determined that the in-service exposure to noise did not cause his current left ear hearing loss disability or tinnitus.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including difficulty hearing and ringing in his ears), has presented no probative clinical evidence of a nexus between either his left ear hearing loss disability or tinnitus and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to acoustic trauma during service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current left ear hearing loss disability and tinnitus.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the training in the field of audiology to render medical opinions, the Board must find that his contention with regard to a nexus between his left ear hearing loss disability and tinnitus and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a left ear hearing loss disability and tinnitus continually since service.  However, the Board finds that the Veteran's contention of a continuity of symptomatology is outweighed by the competent and probative evidence of record which does not support such a finding.  The Board acknowledges that the Veteran complained of hearing loss due to noise exposure on his March 1994 report of medical history.  However, there was no finding of a left ear hearing loss disability or tinnitus on examination at that time.  Furthermore, the evidence of record from discharge from service to November 2005, when the Veteran filed his claims for VA benefits, are negative for complaints of or treatment for either a left ear hearing loss disability or tinnitus.  Crucially, the Board additionally notes that the March 2011 VA examiner specifically considered the Veteran's report of a continuity of hearing loss and tinnitus and nevertheless concluded that the Veteran's current left ear hearing loss disability and tinnitus are less likely than not related to his military service.  As discussed above, the examiner's rationale for his conclusion was that there was not any significant threshold shifts beyond normal variability during service and there was a history of postservice noise exposure.  He also noted review of a study by the Institute of Medicine which concluded that there is no scientific basis for normal hearing at discharge and delayed or late onset of noise-induced hearing loss being causally attributable to military noise exposure several years later.  Additionally, he opined that it is at least as likely as not that the Veteran's tinnitus is related to his hearing loss, there was no evidence of cochlear damage during service, and there was no complaint of tinnitus contemporary with military service.      

Based on the foregoing, the Board finds that the competent and probative evidence of record, to include the Veteran's March 1994 separation examination as well as the March 2011 VA examination report outweigh the Veteran's assertion that his current left ear hearing loss disability and tinnitus were manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claims fail on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left ear hearing loss disability and tinnitus.  The benefits sought on appeal are accordingly denied.

Service connection for fatigue and joint pain

The Veteran is claiming entitlement to service connection for fatigue and joint pain as due to an undiagnosed illness, which he claims manifested during his military service in Southwest Asia.  He further contends that his current bilateral knee pain is due to wear and tear from marching and running during service, and that his current bilateral elbow pain is due to playing racquetball and tennis during service.  

The law and regulations generally pertaining to service connection claims have been set forth above and will not be repeated.

Service connection may be granted to any Persian Gulf veteran suffering from a chronic disability resulting from an undiagnosed illness or combination of undiagnosed illnesses which became manifest either during active duty in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more within a presumptive period following service in the Southwest Asia Theater of operations during the Persian Gulf War. 

In this case, the Veteran's DD Form 214 reflects service in the Southwest theater of operations during the Persian Gulf War and that his military occupational specialty (MOS) was cannon crewmember.  His awards and decorations include a Southwest Asia Service Medal w/3 Bronze Service Stars and the Kuwait Liberation Medal.

There are three types of "qualifying chronic disabilities" for the purposes of 38 C.F.R. § 3.317: (1) an undiagnosed illness; (2) a medically unexplained chronic multi-symptom illness defined by a cluster of signs or symptoms (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome); or (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service connection.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4). 

An "undiagnosed illness" is defined as a condition that by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis. 38 C.F.R § 3.317(a)(1)(ii).  In the case of claims based on undiagnosed illness, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  See Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004). 

A "medically unexplained chronic multi-symptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R.         § 3.317(a)(2)(ii).  There are currently no diagnosed illnesses that have been determined by the Secretary to warrant a presumption of service connection under 38 C.F.R. § 3.317(a)(2)(c). 

Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).
 
With respect to the Veteran's fatigue and joint pain, he contends that he has these symptoms due to undiagnosed illness incurred in Southwest Asia.  However, as evidenced by the March 2011 VA examination, the Veteran's fatigue and joint pain complaints stem from diagnosable disorders, namely sleep apnea and bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease, respectively.  Although the March 2011 VA examiner also indicated in-service acute injuries to the joints in the left foot in January 1994 and the right ankle in August 1992, she also noted that these in-service injuries were not referred to by the Veteran or claimed as symptomatic, nor does the evidence of record otherwise indicate such.  While the Veteran claimed pain in all of his joints on his November 2005 claim for VA benefits, he then narrowed the joint pain to his knees, elbow, and wrists.  Thus, as sleep apnea, bilateral elbow tendonosis, and bilateral patellofemoral degenerative joint disease have been diagnosed, the Board concludes that the special provisions pertaining to undiagnosed illnesses are not applicable, and service connection cannot be granted under the presumptive provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  See 38 C.F.R. § 3.317 (2013).  Moreover, with regard to the Veteran's diagnosed sleep apnea manifested by fatigue, this disability is not service connected.  Indeed, as discussed above, the RO declined to reopen this previously denied service connection claim in a March 2011 rating decision.  As the Veteran did not appeal this decision, his claim for sleep apnea manifested by fatigue remains not service connected.  Therefore, the Board will focus on the Veteran's bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease manifested by joint pain on a presumptive and direct basis of service connection.

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the elbows or knees during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings of arthritis of the elbows or knees until November 2005 (more than 10 years after his separation from active service).  Accordingly, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  The Board will next consider the Veteran's claim on a direct basis. 
  
As noted above, in order for service connection to be granted on a direct basis, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) nexus.  See Hickson, supra.

As to Hickson element (1), it is undisputed that the Veteran is currently diagnosed with elbow and knee disabilities manifested by joint pain, specifically bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease.  See the March 2011 VA examination report.  Hickson element (1) is therefore satisfied.  

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, as discussed above, the Veteran contends that his current bilateral knee pain is due to wear and tear from marching and running during service, and that his current bilateral elbow pain is due to playing racquetball and tennis during service.  Although the Veteran's service treatment records are negative for complaints of or treatment for knee or elbow pain specifically, the Board notes that the Veteran is competent to attest to experiencing an injury to his elbows and knees during service.  See Jandreau, supra.  Therefore, although the Veteran as a lay person has not been shown to be capable of making medical conclusions, he is competent to report the circumstances of injuring his knees and elbows during service.  Additionally, he reported swollen or painful joints on his March 1994 report of medical history in conjunction with his separation examination.  The Board therefore has no reason to doubt that the Veteran experienced such injuries during service, and finds him credible with regard to his reported in-service injuries.  Hickson element (2) is therefore arguably satisfied.  

Turning to crucial element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current elbow and knee disabilities manifested by joint pain are related to his military service.

Specifically, the Veteran was afforded a VA examination in March 2011.  In addition to the results of a current examination, the VA examiner considered the Veteran's report of in-service knee pain from marching and running as well as elbow pain from playing racquetball and tennis and complaint of swollen or painful joints on his March 1994 report of medical history in conjunction with his separation examination.  After examination of the Veteran and consideration of his complaints and medical history, the VA examiner concluded that it is less likely as not that the Veteran's bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease are due to or the results of events while in service.  The examiner's rationale for her conclusion was based on her review of the Veteran's claims folder, which did not identify or support objective chronicity of any joint condition beginning until at least 5 years after discharge from service.  Moreover, in reviewing the Veteran's notation of joint pain on his March 1994 report of medical history, the examiner reported that the examination at that time revealed a normal joint examination, and no specific joints were identified as symptomatic.  

The March 2011 VA examination report was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom, supra.  Additionally, the March 2011 VA examiner's opinion is consistent with the Veteran's medical history, which is absent any symptomatology of an elbow or knee disorder for several years after service.  Further, in rendering the opinion, the VA examiner considered the Veteran's service treatment records and his report of injuries to his elbows and knees and determined that his military service did not cause these disabilities.   

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson, supra.  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau, supra; see also Buchanan, supra ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including pain in his elbow and knee joints), has presented no probative clinical evidence of a nexus between his bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease and his military service.  The Board finds that the Veteran as a lay person is not competent to associate any of his claimed disabilities to his military service.  That is, the Veteran is not competent to opine on matters such as the etiology of his current bilateral elbow and bilateral knee disabilities manifested by joint pain.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the orthopedic training to render medical opinions, the Board must find that his contention with regard to a nexus between his bilateral elbow and bilateral knee disabilities manifested by joint pain and his military service to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2013) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence of a nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had elbow and knee joint pain continually since service.  However, the Board finds that the Veteran's contention of a continuity of symptomatology is outweighed by the competent and probative evidence of record which does not support such a finding.  The Board acknowledges that the Veteran complained of swollen or painful joints on his March 1994 report of medical history.  However, there was no finding of either an elbow or knee disability manifested by joint pain on examination at that time.  Furthermore, the evidence of record from discharge from service to November 2005, when the Veteran filed his claims for VA benefits, are negative for complaints of or treatment for either an elbow or knee disability.  Crucially, the Board additionally notes that the March 2011 VA examiner specifically considered the Veteran's report of a continuity of elbow and knee pain and nevertheless concluded that the Veteran's current bilateral elbow and bilateral knee disabilities are less likely than not related to his military service.  As discussed above, the examiner's rationale for her conclusion was based on her review of the Veteran's claims folder, which did not identify or support objective chronicity of any joint condition beginning until at least 5 years after discharge from service.  Moreover, in reviewing the Veteran's notation of joint pain on his March 1994 report of medical history, the examiner reported that the examination at that time revealed a normal joint examination, and no specific joints were identified as symptomatic.  
Based on the foregoing, the Board finds that the competent and probative evidence of record, to include the Veteran's March 1994 separation examination as well as the March 2011 VA examination report outweigh the Veteran's assertion that his current bilateral elbow and bilateral knee disabilities were manifested during service.  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for bilateral elbow tendonosis and bilateral patellofemoral degenerative joint disease manifested by joint pain.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a right ear hearing loss disability is denied. 

Entitlement to service connection for a left ear hearing loss disability is denied. 

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for an undiagnosed illness (manifested by fatigue and multiple joint pains) is denied.




REMAND

Service connection for an acquired psychiatric disorder other than PTSD

The Board remanded the case in February 2011, in part, for the Veteran to be afforded a VA examination in order to determine whether he had an acquired psychiatric disorder, to include PTSD, that is related to his military service.  The Board characterized the Veteran's claim as an acquired psychiatric disorder as a review of the Veteran's service treatment records reflected a diagnosis of depression, not otherwise specified (NOS).  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was to be readjudicated following the VA examination. 

Pursuant to the February 2011 remand, the Veteran was afforded a VA psychological examination in March 2011.  Thereafter, as discussed above, the Veteran was granted entitlement to service connection for PTSD by the AMC in a May 2012 rating decision.  However, the AMC did not adjudicate the Veteran's claim of entitlement to an acquired psychiatric disorder other than PTSD as instructed by the Board in the February 2011 remand.  Accordingly, the Board finds that remand is warranted for adjudication of the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD in compliance with the February 2011 remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand).    

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
E.I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


